Title: To Thomas Jefferson from James Madison, 1 May 1796
From: Madison, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Philada. May 1. 1796
                    
                    I have your favor of the 17 Apl. covering two Extracts one from your notes, the other from mine. The latter corresponds with the recollection which myself, and other members had expressed; and the former with that of Majr. Butler, and with the Journals of the Senate. The Report of the Committee to which you refer, can not be found, tho’ Mr. B. says he knows one was made. This enquiry has been set on foot without your name.
                    The Treaty question was brought to a vote on friday in Committee of whole. Owing to the absence (certainly casual and momentary) of one  member, and the illness of another, the Committee were divided 49 and 49. The Chairman (Muhlenberg) decided in the affirmative, saying that in the House it would be subject to modification which he wished. In the House yesterday, an Enemy of the Treaty moved a preamble, reciting “that altho’ the Treaty was highly objectionable, yet considering all circumstances, particularly the duration for two years &c. and confiding in the efficacy of measures that might be taken for stopping the Spoliations and impressments &c.” For this ingredient, which you will perceive the scope of, all who meant to persevere against the Treaty, with those who only yielded for the reasons expressed in it, ought to have united in voting, as making the pill a bitter one to the Treaty party, as well as less poisonous to the public interest. A few wrongheads however thought fit to separate, whereby the motion was lost by one vote. The main question was then carried in favor of the Treaty by 51 against 48. This revolution was foreseen, and might have been mitigated tho’ not prevented, if sooner provided for. But some who were the first to give way to the crisis under its actual pressure, were most averse to prepare for it. The progress of this business throughout has to me been the most worrying and vexatious that I ever encountered; and the more so as the causes lay in the unsteadiness, the follies, the perverseness, and the defections among our friends, more than in the strength or dexterity, or malice of our opponents. It is impossible for me to detail these causes to you now. My consolation under them is in the effect they have in riveting my future purposes. Had the preamble condemning the Treaty on its merits, exercising the discretionary power of the House, and requiring from the Ex. a stoppage of the spoliations &c., been agreed to, I have reason to believe, the Treaty party would have felt it a compleat defeat. You will be informed by the newspapers of the means practised for stirring up petitions &c. in favor of the Treaty. The plan was laid in this City and circulated by a correspondence thro’ the Towns every where. In the mean time the Banks, the British merchants, the insurance Companies were at work in influencing individuals, beating down the prices of produce, and sounding the tocksin of foreign war, and domestic convulsions. The success has been such as you would suppose. In several neighbouring districts the people have been so deluded as to constrain their Representatives to renounce their opposition to the Treaty. An appeal to the people on any pending measure, can never be more than an appeal to those in the neighbourhood of the Govt. and to the Banks, the merchants and the dependents and expectants of the Govt. at a distance. Adieu affy.
                    
                        J. M. Jr
                    
                